Peradotto, J. (dissenting).
I respectfully dissent. In my view, Supreme Court properly granted the motion of defendant Thomas D. Calandra, Esq. seeking summary judgment dismissing the complaint against him. The facts on which the majority relies in concluding that a triable issue of fact exists with respect to the existence of an attorney-client relationship between plaintiffs and Calandra may support, at best, an inference that plaintiffs reasonably believed that they were being represented by Calandra. As the majority recognizes, however, an attorney-client relationship cannot be created solely by the unilateral belief of a plaintiff (see Wei Cheng Chang v Pi, 288 AD2d 378, *1028380 [2001], lv denied 99 NY2d 501 [2002]). Moreover, there is no evidence in the record that Calandra explicitly undertook the performance of any specific task for plaintiffs {see id.; cf. Tropp v Lumer, 23 AD3d 550, 551 [2005]). Absent such an undertaking, the inconsistent appearance of Calandra’s name on draft pleadings in the underlying personal injury action is insufficient to raise a triable issue of fact, particularly because the only attorney signature to appear on any pleading was that of defendant Rene F. Hensel, Esq. (see generally Wei Cheng Chang, 288 AD2d at 380-381). Further, Hensel admitted at his deposition that the draft pleadings were his own work product, and he also stated in his opposition to Calandra’s motion that Calandra had done nothing further to facilitate the prosecution of the personal injury action after referring the case to Hensel. Although Calandra was apparently copied on letters from Hensel to plaintiffs concerning a separate workers’ compensation claim, there is no evidence in the record that Calandra ever received those letters, and Robert W. Bloom, Jr. (plaintiff) admitted at his deposition that he never discussed those letters with Calandra. Significantly, Calandra was not copied on any correspondence between Hensel and plaintiffs concerning the personal injury action. Plaintiff also admitted at his deposition that he did not have a written retainer agreement with Calandra and that he had no ■further personal contact with Calandra after the initial meeting at Calandra’s office.
Even assuming, arguendo, that Calandra could have assumed vicarious liability for Hensel’s alleged negligence with respect to the personal injury action by an informal, oral fee-sharing agreement (see generally Ford v Albany Med. Ctr., 283 AD2d 843, 845-846 [2001], lv dismissed 96 NY2d 937 [2001], rearg denied 97 NY2d 654 [2001]), I conclude that the record does not support an inference that such an agreement existed. Hensel testified at his deposition that, although he had split fees and expenses with Calandra in the past, he did not share the fee in every case referred to him by Calandra, and he could not recall discussing a fee-sharing arrangement with Calandra concerning plaintiffs’ personal injury action. I therefore would affirm the order. Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Peradotto, JJ.